742 N.W.2d 355 (2007)
Raymond SCHORNAK, Plaintiff-Appellee,
v.
DAIMLERCHRYSLER CORPORATION, Defendant-Appellant.
Docket No. 134924. COA No. 277024.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the application for leave to appeal the August 16, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall include among the issues addressed whether the plaintiff's medical proofs satisfied his burden of proving that the damage done to his heart by the work he performed during the course of his heart attack was medically distinguishable and that the condition of his heart was made significantly worse than it would have been without performance of the work. If the Court of Appeals answers this question in the affirmative, it shall specifically identify the evidence it relied upon to reach that conclusion. MCL 418.301(2); Rakestraw v. General Dynamics Land Systems, Inc., 469 Mich. 220, 666 N.W.2d 199 (2003); Fahr v. General Motors Corp., 478 Mich. 922, 733 N.W.2d 22 (2007).
We do not retain jurisdiction.